EXHIBIT 99.1 STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS On October 16, 2012, the Company completed the previously announced disposition of its business units comprised of the development, manufacturing and sale of diagnostics kits for the detection of various food pathogens and genetically modified organisms (the “Food Safety and Ag/GMO Business”), pursuant to the terms of the Purchase Agreement, dated as of September 28, 2012 (as amended, the “Purchase Agreement”) between the Company and Romer Labs Technology, Inc. (“Romer”). At the closing, $600,000 of the $13,500,000 purchase price for the assets purchased by Romer pursuant to the Purchase Agreement was placed in escrow by Romer pending the satisfaction of certain post-closing conditions and the remaining $12,900,000 was paid by Romer to the Company in cash. The unaudited pro forma consolidated balance sheet as of June 30, 2012 is based on the Company’s balance sheet as of June 30, 2012, after giving effect to the sale of the Food Safety and Ag/GMO Business, including the proceeds related to the purchase price as if the sale had occurred as of June 30, 2012. The unaudited pro forma consolidated statements of operations for the six months ended June 30, 2012 and June 30, 2011 and the fiscal years ended December 31, 2011, December 31, 2010 and December 31, 2009 give effect to the disposition of the Food Safety and Ag/GMO Business as if it occurred on January 1, 2009. The unaudited pro forma consolidated balance sheet as of June 30, 2012 and unaudited pro forma consolidated statements of operations for the six months ended June 30, 2012 and June 30, 2011 have been derived from the consolidated financial statements and notes included in the Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2012 that has been filedwith the Securities and Exchange Commission ("SEC"). The unaudited pro forma consolidated statements of operations and the years ended December 31, 2011, December 31, 2010 and December 31, 2009 have been derived from the consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011 that has been filed with the with the SEC. The unaudited pro forma consolidated financial statements are based upon available information and assumptions that the Company believes are reasonable. The unaudited pro forma consolidated financial statements have been provided for informational purposes only. The unaudited pro forma consolidated financial statements do not purport to project the future financial position or operating results of the Company. The unaudited pro forma consolidated financial statements, including the notes thereto, should be read in conjunction with the Company’s audited consolidated financial statements and notes included in its Quarterly Report on Form 10-Q for the six months ended June 30, 2012 and the Annual Report on Form 10-K for the year ended December 31, 2011, that have both been filed with the SEC. STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET (in thousands, except share and per share data) As of June 30, 2012 As Reported Pro Forma Adjustments Pro Forma ASSETS Current Assets : Cash and cash equivalents $ $ $ Restricted cash Receivables, net Inventories ) Other current assets Total current assets Property and equipment, net ) Other assets 48 48 Deferred tax asset 36 36 Intangible assets, net ) - Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities : Current portion of debt $ $ Accounts payable Accrued expenses Deferred revenue Total current liabilities - Long-term debt - Stockholders' Equity: Preferred stock - - Common stock Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Cumulative translation adjustments ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ See accompanying notes to the unaudited pro forma consolidated financial statements. STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except share and per share data) Six Months Ended June 30, 2012 As Reported Dispostion of Food Safety and Ag/GMO Business Pro Forma Revenues $ $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating (loss) income ) ) Interest (expense), net ) - ) (Loss) income from continuing operations $ ) $ $ ) Basic net (loss) income per share from continuing operations $ ) $ $ ) Shares used in computing basic net (loss) income per share Diluted net (loss) income per share from continuing operations $ ) $ $ ) Shares used in computing diluted net (loss) income per share See accompanying notes to the unaudited pro forma consolidated financial statements. STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except share and per share data) Six Months Ended June 30, 2011 As Reported Food Safety and Ag/GMO Business Pro Forma Revenues $ $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating (loss) income ) ) Interest (expense), net ) - ) (Loss) income before taxes ) ) Income tax expense 2 - 2 (Loss) income from continuing operations $ ) $ $ ) Basic net (loss) income per share from continuing operations $ ) $ $ ) Shares used in computing basic net (loss) income per share Diluted net (loss) income per share from continuing operations $ ) $ $ ) Shares used in computing diluted net (loss) income per share See accompanying notes to the unaudited pro forma consolidated financial statements. STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except share and per share data) Year Ended December 31, 2011 As Reported Dispostion of Food Safety and Ag/GMO Business Pro Forma Revenues $ $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating (loss) income ) ) Interest (expense), net ) - ) (Loss) income before taxes ) ) Income tax expense 29 - 29 (Loss) income from continuing operations $ ) $ $ ) Basic net (loss) income per share from continuing operations $ ) $ $ ) Shares used in computing basic net (loss) income per share Diluted net (loss) income per share from continuing operations $ ) $ $ ) Shares used in computing diluted net (loss) income per share See accompanying notes to the unaudited pro forma consolidated financial statements. STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except share and per share data) Year Ended December 31, 2010 As Reported Dispostion of Food Safety and Ag/GMO Business Pro Forma Revenues $ $ $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating (loss) income ) ) Interest (expense), net ) - ) (Loss) income before taxes ) ) Income tax (benefit) (8
